Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: 01.AB8025-US
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Morris et al.     Group:	2135
Serial No.:			16/390,551   Examiner:	Tuan Thai
For:  DEVICE, SYSTEM AND METHOD TO GENERATE LINK TRAINING SIGNALS.


1. 	This action is responsive to amendment filed on May 03 2022.  Claims 6 and 19 have been canceled.  Claims 1-5, 7-18 and 20 are presented for examination and now allowed.  

REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 10 and 17).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including the device has first circuitry to provide configuration information while the first circuitry is coupled to a processor and further coupled, via signal lines, to a memory device, and while a memory controller is configured to provide the processor with an access to the memory device. The first circuitry has second circuitry to detect an indication, while the configuration information is provided at the first circuitry, that a link provided with the signal lines is to be trained, third circuitry to access the configuration information, based on the indication, to determine a command, and fourth circuitry to signal that a first communication is to include the command. The first communication is to provide first data to the memory device via the link. The first communication is sent while the access to the memory device by the processor is disabled.  The prior art of record do not further disclose fifth circuitry to perform an evaluation based on respective characteristics of the first communication and a second communication which is received from the memory device, wherein the second communication comprises second data based on the first communication, the implementation of the device with said structures enables efficient access to, and implementation of, link training instruction, where such access and implementation does not require Basic Input/output System (BIOS) execution, system boot-up and/or other more disruptive operations. In light of the foregoing; claims 1, 10 and 17 of the present application are found to be patentable over the prior arts. 
	Claims 2-5, 7-9; 11-16 and 18, 20 further limit the allowable independent claims 1, 10 and 17.  These claims are therefore allowable for the same reason as set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 572-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 07, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135